DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 01/24/2022.  As directed by the amendment: claims 1, 10, 12, 17 have been amended and claims 4-5, 7, 13, 15-16 and 18 have been canceled.  Thus, claims 1-3, 6, 8-12, 14, 17 are presently pending in the application.
Response to Arguments
Applicant’s arguments see pages 6-7, filed 01/24/2022, Gabbay lacks the teaching wing members having attachment mechanism with barbs is persuasive. Therefore, the examiner has withdrawn the previous rejection(s) of claim(s) 1-3, 6, 8-15 under 103(a) over Gabbay in view of Duran. However, upon further consideration, a new ground(s) of rejection is made in view of Sarac et al. U.S. Publication 2004/0236411 A1 in view Duran U.S. Publication 2007/0016290 (as evidenced by Duran U.S. Patent 6,277,555) and Palmaz et al. U.S. Publication 2003/0023303 A1 in view of Navia et al. U.S. Publication 2004/0243230 A1 and further in view Duran U.S. Publication 2007/0016290 (as evidenced by Duran U.S. Patent 6,277,555).
Applicant argues on pages 8-9, the claim limitation “the tissue is treated with dimensional stabilizers comprising glycerol and derivatives” should be treated as physico-chemical structural parameters of the valve tissue has been reviewed but are not persuasive. The limitation of chemically fixating a valve using a glycerol based dimensional stabilized is a product by process of the valve and not a structural feature of the valve. The final structural feature of the claimed apparatus is an expandable heart valve comprising an annular expandable support member comprising a stent having a first and second ends and a main body portion extending therebetween and secured to a valve component, wherein at least one of the first or second ends have wing members that extend radially from the main body portion and wherein the main body portion further comprising barbs. Therefore, the examiner has maintained the position that the limitation “the valve component is substantially dehydrated and comprises at least one dimensional stabilized, selected from the group consisting of glycerol and derivatives of glycerol” is a product by process limitation.
Claim interpretation
The limitation “wherein the valve component is substantially dehydrated by treatment with an aqueous solution comprising at least one-dimensional stabilizer, selected from the group consisting of glycerol and derivatives of glycerol” is treated as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). 
Examiner has determined that the resultant structure of the product by process claim to be: a packaged device, an expandable heart valve comprising an expandable support member and at least two strut members and a valve component comprising a fixed tissue secured to a root component. In the rejections infra, Examiner considers claim 1 to be met when a prior art reference(s) teaches the above structural limitations. 
The tissue of the valve component is substantially dehydrated by at least one-dimensional stabilizer selected from the group consisting of glycerol is method of manufacture step that take place prior to forming the packaged device as stated in paragraph [0045-0046] and as seen in Figure 1, therefore, the final product is a dehydrated bioprosthetic valve that is attached to an expandable support member. Thus, dehydration is a product-by-process limitation, the method step of dehydration with a dimensional stabilizer is not required by the prior art because the claim does not require any corresponding structure to be present in the end product (end product-what is present inside the package-does not require the presence of aqueous solution). As specified in applicant’s specification in paragraphs [0043-0046], the tissue component 38 is treated with a concentration of the dimensional stabilizer in a solution, after the tissue component is treated, the tissue component is formed into a substantially dehydrated bioprosthetic valve 32 (as seen in Figure 3), and the substantially dehydrated bioprosthetic valve is then secured to a root component 40. Furthermore, applicant refers to the step of dehydration and attachment to the root component 40 as “states in the manufacture of the substantially dehydrated bioprosthetic valve” (see paragraph [0046]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8-12, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the limitation “wherein the opposite end of the main body portion has an attachment mechanism comprising barbs,” it is unclear if the opposite end is referring to the first or second end that comprises the wing members. 
Claim 1 recites the limitation "the opposite end" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 was amended to include the limitation “wherein the opposite end of the main body portion has an attachment mechanism comprising barbs,” however, it is unclear if the barbs are distinct form the limitation “the wing member comprises a hook” as claimed in claim 14.
Claim 1 was amended to recite the limitation "the valve component" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the valve component is referring back to the expandable heart valve.
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 is dependent on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarac et al. U.S. Publication 2004/0236411 A1 in view Duran U.S. Publication 2007/0016290 (as evidenced by Duran U.S. Patent 6,277,555).
Regarding Claims 1, 2, 3, Sarac et al. discloses a device comprising: an expandable heart valve 510’ comprising an annular expandable support member 250 (see Figures 14-18) having a compressed and an expanded configuration and at least two strut members 240 spaced apart from each other and affixed at the commissural section of the valve (as seen in Figures 16-17B), and comprised of a stent comprised of a shape memory metal (paragraphs [0130] and [0141]) and oppositely disposed first end 252 and second end (as seen in Figures 14-18 and paragraph [0130]) and a main body portion extending therebetween secured to a the valve component 206 (as seen in Figures 14-18), wherein the second end have wing members 258 that extend radially from the main body portion containing the valve 206 and are spaced circumferentially apart about an opening of the main body portion and wherein the opposite end of the main body portion has an attachment mechanism comprising barbs (paragraph [0133]) such that the wing members and the barbs are configured to secure for securing the expandable heart valve to superior and inferior aspects of a native annulus (paragraph [0133]). However, Sarac et al. does not expressly disclose the device is packaged. In addition, Sarac et al. does not expressly disclose wherein the expandable heart valve is substantially dehydrated and sealed in an environment essentially free of liquid. Duran teaches a packaged device (figures 7a, 12, 13 and paragraph [0035]) comprising: an expandable heart valve comprising an expandable support member (stent 22) coupled to an a biological tissue valve component (leaflet structure of 15, where a harvested aortic/pulmonary/vein root is used for valve as disclosed in paragraph [0032]), wherein the biological tissue valve component (see paragraphs [0049-0050]) is substantially dehydrated and comprises glycerol for the purpose of achieving a sterilized biological tissue valve component (see paragraph [0035], which incorporates the chemical treatment of Duran ‘555 including a non-glutaraldehyde approach). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sarac’s expandable heart valve to be packaged and the biological tissue valve to be dehydrated using glycerol as taught by Duran et al. for the purpose of allowing the implantable device to be sterile (see Duran, paragraph [0035]).
Regarding Claim 6, Sarac et al. discloses wherein the expandable heart valve is further comprised of a layer of biocompatible material 14a (paragraph [0124]).
Regarding Claim 9, Sarac et al. discloses wherein the biocompatible material 14a is a biological material (paragraphs [0088-0089] and [0124-0125]).
Regarding Claim 10, Sarac et al. discloses the biological tissue 14a comprises a serious membrane of peritoneal fascia tissue, pleural tissue or pericardial tissue (paragraph [0134]).
Regarding Claim 11, Sarac et al. discloses at least one of a radiographically opaque marking or a therapeutic agent associated with the expandable support member (paragraph [0133]).
Regarding Claim 12, Sarac et al. discloses wherein the annular expandable support member 250 is comprised of a continuous series of W- shaped segments (as seen in Figures 14-15 and 18).
Regarding Claim 17, Sarac et al. discloses two valve leaflets and two strut members (as seen in Figures 16-17B). However, Sarac et al. discloses wherein three cardiac valve leaflets can be used (see paragraph [0149]). Therefore, if three cardiac valves are used, the three commissural sections that are spaced apart from each other can be attached to the at least three strut members to prevent prolapse of the valve leaflets (paragraphs [0128], [0142] and [0149]).
Claims 1-3, 6, 8, 12, 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmaz et al. U.S. Publication 2003/0023303 A1 in view of Navia et al. U.S. Publication 2004/0243230 A1 and further in view Duran U.S. Publication 2007/0016290 (as evidenced by Duran U.S. Patent 6,277,555).

    PNG
    media_image1.png
    362
    338
    media_image1.png
    Greyscale

Regarding Claims 1, 2, 3, 14, Palmaz et al. discloses a device comprising: an expandable heart valve 10 comprising an annular expandable support member 12 (see Figures 1-5) having a compressed and an expanded configuration and at least two strut members 24 spaced apart from each other and affixed at the commissural section of the valve 26 (as seen in Figures 2 and 7), and comprised of a stent comprised of a shape memory metal (paragraphs [0005], [0043-0044], [0070] and [0073]) and oppositely disposed first and second ends (as seen in Figures 1A-8B) and a main body portion extending therebetween secured to a the valve component 26 (as seen in Figures 2-5, paragraph [0074]), wherein at least one of first and second ends have wing members 22 that extend radially from the main body portion containing the valve 26 and are spaced circumferentially apart about an opening of the main body portion. Palmaz et al. does not expressly disclose wherein the opposite end of the main body portion has an attachment mechanism comprising barbs such that the wing members and the barbs are configured to secure for securing the expandable heart valve to superior and inferior aspects of a native annulus, wherein wing members comprise a hook. Navia et al. teaches an expandable heart valve in the same field of endeavor comprising (abstract and paragraph [0012]) a stent 30 having a series of W-shaped segments (paragraph [0057]) and formed of a shape memory metal (paragraphs [0020] and [0056]) having a first end and a second end, wherein the first end comprising a plurality of wing members 40 (paragraphs [0059-0060]), wherein the wing members 40 further includes hooks 46 for embedding into a cardiac wall to secure the device in the annulus 15 of the valve 14 (paragraph [0060] and as seen in Figures 3-4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Palmaz’s wing members to further include hooks as taught by Navia et al. for the purpose of securing the device into the cardiac wall and prevent migration of the device.
However, Palmaz et al. does not expressly disclose the device is packaged. However, Palmaz et al. does not expressly disclose wherein the expandable heart valve is substantially dehydrated and sealed in an environment essentially free of liquid. Duran teaches a packaged device (figures 7a, 12, 13 and paragraph [0035]) comprising: an expandable heart valve comprising an expandable support member (stent 22) coupled to an a biological tissue valve component (leaflet structure of 15) securely attached to a fixed tissue root component (in embodiment where a harvested aortic/pulmonary/vein root is used for valve as disclosed in paragraph [0032]), wherein the biological tissue valve component (see paragraphs [0049-0050]) is substantially dehydrated and collapsed in the delivery system by treatment with an aqueous solution comprising glycerol for the purpose of achieving a sterilized biological tissue valve component (see paragraph [0035], which incorporates the chemical treatment of Duran ‘555 including a non-glutaraldehyde approach). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gabbay’s biological tissue valve to be dehydrated using glycerol as taught by Duran et al. for the purpose of allowing the implantable device to be sterile (see Duran, paragraph [0035]).
Regarding Claim 6, Palmaz et al. discloses wherein the expandable heart valve is further comprised of a layer 11, 11a, 11b of biocompatible material (paragraphs [0043], [0046], [0073]).
Regarding Claim 8, Palmaz et al. discloses wherein the biocompatible material is selected from the group consisting of: a polyester, woven velour, polyurethane, PTFE, ePTFE, and heparin-coated fabric (paragraph [0039]). 
Regarding Claim 12, Palmaz et al. discloses wherein the annular expandable support member 12 is comprised of a continuous series of W- shaped segments (as seen in the annotated Figure 2 above).
Regarding Claim 17, Palmaz et al. discloses wherein three cardiac valve leaflets 26, the three commissural sections 28 that are spaced apart from each other can be attached to the at least three strut members 24 (identified as regulator struts) to prevent prolapse of the valve leaflets (paragraphs [0044-0045]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarac et al. U.S. Publication 2004/0236411 in view Duran U.S. Publication 2007/0016290 (as evidenced by Duran U.S. Patent 6,277,555) as applied in the claim rejections above and further in view of Navia et al. U.S. Publication 2004/0243230 A1.
Regarding Claim 14, Sarac et al. discloses wherein the main body portion 250 further includes hooks/barbs for securing the apparatus 200 to the cardiac wall (paragraph [0133]). However, Sarac et al. does not expressly disclose wherein wing members comprise a hook. Navia et al. teaches an expandable heart valve in the same field of endeavor comprising (abstract and paragraph [0012]) a stent 30 having a series of W-shaped segments (paragraph [0057]) and formed of a shape memory metal (paragraphs [0020] and [0056]) having a first end and a second end, wherein the first end comprising a plurality of wing members 40 (paragraphs [0059-0060]), wherein the wing members 40 further includes hooks 46 for embedding into a cardiac wall to secure the device in the annulus 15 of the valve 14 (paragraph [0060] and as seen in Figures 3-4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sarac’s wing members to further include hooks as taught by Navia et al. for the purpose of securing the device into the cardiac wall and prevent migration of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774